                 Case 1:20-cr-00056-NONE-SKO Document 58 Filed 06/11/21 Page
AO 199A (Rev. 06/19) Order Setting Conditions of Release
                                                                              1 of 2
                                                                           Page 1 of                                    2    Pages



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Eastern   District of   California


                    United States of America                              )
                               v.                                         )
                                                                          )        Case No.         1:20-CR-00056-NONE-SKO
                      JASON ALLEN CELES                                   )
                              Defendant                                   )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:              2500 Tulare Street, Fresno, CA
                                                                                            Place
      before District Judge Dale A. Drozd, Courtroom 4

      on                                                             07/16/2021 8:30 AM
                                                                         Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
             Case
AO 199 (Rev 09/0     1:20-cr-00056-NONE-SKO
                 • EDCA IFre no]) dv,cc of Pcnalues         Document 58 Filed 06/11/21 Page
                                                                                       Page 22 of of
                                                                                                  2                           2   Pages

                                        ADVICE OF PE

TO TH · DEFE DA T:

YOU ARE ADVISED OF THE F LLOWING PENALTIE AND SA CTIONS:

       Violating any of the forego ·ng conditions of release may result in the immediate i suance of a warTant for your an;-est, a
revocation of your release, an ord r of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
impri onment, a fine, or both.       1
       While on release, if you co mit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor of ense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by p to ten years in prison and a $250,000 fine, or both, to: obstruct a criminal investigation;
iamper with a witness, victim, or infom1ant: retaliate or attempt to retaliate against a witness, victim, or infom,ant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly mor serious if they involve a killing or attempted killing.
       If, after release, you knowir gly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be pro ·ecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable y death, life imprisonment, or impri onment for a term of fifteen years or more - you will be fined
             not more than 250,00 or imprisoned for not more than IO years, or both;
       (2) an offense punishable y imprisonment for a tern, of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 o imprisoned for not more than five years, or both;
       C') any other felony - yoJ will be fined not more than $250,000 or imprisoned not more than two years. or both;
       (4) a misdemeanor- you ill be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment ir posed for failure to appear or surrender will be consecutive to any other sentence you �eceive. In
addition, a failure to appear or u ender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

       I acknowledge that I am t�e defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear directed. and urTender to serve any sentence imposed. I am aware of the penalties and sanctions
                                3t
set forth abo e.




                                              Directions to the United tatc Marshal

( DX ) The defendant is ORDERED released after processing.




Date: June 11, 2021 @ 12:45 p.m.
                                                                                   J11d1c,a/ ()Jflcer s S,gnature

                                                                                     Dale A. Drozd, U.S. District Judge
                                                                                      Primed name and 111/e




                  DISl RIBUTION      COUR r    DEFfNDJ\NT     PRETRIAL Sl::RYICE     us A noR EY             U.S. MARS! IAL
